DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHODS, DEVICES AND SYSTEMS FOR PROVIDING INTERFACES AND AUDIO/VIDEO DATA FOR A VIRTUAL EVENT 

Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-20 of U.S. Patent No. 11,194,452 (the’452 patent). 

 	 Although the claims are not identical, they are not patentably distinct from each other because (1) claims 1-12 and 15-20 of the present application respectively correspond to claims 1-12 and 15-20 of the ‘452 patent; the claim language in the ‘452 patent is highly similar or identical, and/or is narrower in scope than the corresponding claims in the present application; (2) claim 13 of the present application recites “configures the participant GUI for inviting one or more participants of the plurality of participants to capture a group photo”; claim 1 of the ‘452 patent similarly refers to providing a participant GUI, which includes options for taking a group photo i.e., such a GUI could be used for the purpose of inviting participants to take a group photo; and (3) claim 14 of the present application recites “configures the participant GUI for selecting a group background for the group photo from a plurality of backgrounds”; such features are described in claim 1 of the ‘452 patent.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.	
Claims 1, 2 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2016/0088259).  

 	Anderson was cited in an IDS filed 12/6/2021.  

 	Regarding claim 1, Anderson teaches a computer-implemented method for providing an interactive virtual event to a plurality of participants (Abstract, Fig. 1, the system relates to a method for managing a video conferencing system for multiple participant and facilitator devices), the computer-implemented method comprising:
 	providing a first participant graphical user interface (GUI) to a first participant client device of the interactive virtual event (Fig. 7, [0203, 0204] describes providing an attendee interface for an attendee; [0028] the interfaces are presented on user devices);
 	providing a second participant GUI to a second participant client device of the interactive virtual event (Fig. 7, [0203, 0204] describes providing an attendee interface for an attendee; [0028] the interfaces are presented on user devices);
 	providing a first production control GUI to a first event coordinator (Figs. 5, 6, [0157-161, 0200-0202] describes a facilitator user interface for a facilitator);
 	receiving first participant audio/video (A/V) data from the first participant client device in near real-time (0058], a server may receive a video stream from any participant or facilitator currently having the floor, and send it out to all other participants; [0162, 0013], video streams can include audio; [0123, 0159], the system relates to a live, streaming conference, which means that video of users is presented in near real-time);
 	receiving second participant A/V data from the second participant client device in near real-time (0058], a server may receive a video stream from any participant or facilitator currently having the floor, and send it out to all other participants/facilitators; [0162, 0013], video streams can include audio; [0123, 0159], the system relates to a live, streaming conference, which means that video of users is presented in near real-time);
 	providing the first participant A/V data to the first production control GUI (Fig. 5,   [0157-0158, 0178], a facilitator can take the floor, or give it to others, which means the server can receive A/V data from any participant/facilitator device and provide it for display to each of the participant/facilitator devices; see also Figs. 5, 6, [0157-0161, 0200-0202], which describe a facilitator interface used either to present or view another participant who has the floor);
 	transmitting the first participant A/V data to a plurality of participant client devices associated with the plurality of participants (Fig. 5, [0157-0158, 0178], a facilitator can take the floor, or give it to others, which means the server can receive A/V data from any participant/facilitator device and provide it for display to each of the participant/facilitator devices; see also Figs. 5, 6, [0157-0161, 0200-0202], which describe a facilitator interface used either to present or view another participant who has the floor); and
 	providing the second participant A/V data to the first production control GUI (Fig. 5,   [0157-0158, 0178], a facilitator can take the floor, or give it to others, which means the server can receive A/V data from any participant/facilitator device and provide it for display to each of the participant/facilitator devices; see also Figs. 5, 6, [0157-0161, 0200-0202], which describe a facilitator interface used either to present or view another participant who has the floor).

 	Regarding claim 2, Anderson teaches 
 	transmitting at least a portion of the first participant A/V data to a first plurality of participant client devices ([0058], a server may receive a video stream from any participant or facilitator currently having the floor, and send it out to all other participants), 
 	wherein the first production control GUI is configured to facilitate the first event coordinator in:
 	providing two-way communication between the first event coordinator and a second participant using the second participant client device ([0178], the facilitator can receive input from a participant device (i.e., the raising of a hand) on their interface, and then the facilitator can select that participant device to give them the floor i.e., two-way communication; facilitators and participants can communicate in other ways as well e.g., see Fig. 5, [0157-0158, 0178, 0181]);
 	prequalifying the second participant A/V data including determining a video quality level and an audio quality level of the second participant A/V data ([0200-0201, 0162], if a facilitator or attendee has an interface that generates audio and video for a user who has the floor, it is inherent that the video quality and audio quality is determined and pre-qualified i.e., for whatever video or audio quality there is, the system has inherently taken steps before display that predetermine, pre-enable or prequalify that level of A/V quality; see also [0162], which notes that the facilitator interface/system can determine and indicate the quality or existence of audio or video capability of any other user);
 	initiating transmission of the second participant A/V data to the first plurality of participant client devices ([0178-0179], a facilitator can use their interface to grant the floor to another user, which causes the user’s video to be sent to all devices, as noted in [0058]; [0178, 0200-0201], the facilitator may also retake the floor at any time i.e., terminate their transmission); and
 	terminating transmission of the first participant A/V data to the first plurality of participant client devices ([0178-0179], a facilitator can use their interface to grant the floor to another user, which causes the user’s video to be sent to all devices, as noted in [0058]; [0178, 0200-0201], the facilitator may also retake the floor at any time i.e., terminate their transmission).
 	Regarding claim 7, Anderson teaches the invention as claimed in claim 1.  Anderson also teaches wherein the interactive virtual event is at least one of a corporate event, a private event, and a charity event (Fig. 1, [0007], the conference can be performed with a limited number of participants i.e., a private event.)

 	Regarding claim 8, Anderson teaches the invention as claimed in claim 1.  Anderson also teaches wherein the interactive virtual event is at least one of a corporate conference, an industry trade show, a seminar, and a product launch ([0007], the conference can be an interactive one where there is a moderator/facilitator and a presentation i.e., a seminar.)

 	Regarding claim 9, Anderson teaches the invention as claimed in claim 1.  Anderson also teaches wherein the participant GUI is configured to provide a main virtual event selection and at least one of a virtual lounge selection, a virtual photo booth selection, and a donation webpage selection (note that “virtual event selection” and “virtual lounge selection” can be understood to be anything that is selected by any entity, and that relates in some way to a virtual event or to a virtual lounge e.g., a place where people can meet and talk; Fig. 7, [0203-0204] teaches an attendee interface which incorporates a selection of items and graphical elements, including an interface with an A/V display of a current speaker i.e., the “main virtual event selection”; [0204] describes various interaction options for controlling a virtual discussion e.g., a Raise Hand action button i.e., “the virtual lounge selection”; see also [0219, 0222-0223, 0042-0043], there  may be multiple facilitators; as indicated in Figs. 5, 6 [0157], each facilitator interface can provide an interface with an A/V display of a current speaker i.e., “main virtual event selection”; [0219, 0222-0225], each facilitator can select among various subgroups or groups i.e., “virtual lounge selection”).

 	Regarding claim 10, Anderson teaches the invention as claimed in claim 9.  Anderson also teaches wherein the main virtual event selection configures the participant GUI to display a primary A/V stream for the interactive virtual event (Fig. 7, [0203-0204] teaches an attendee interface which incorporates a selection of items and graphical elements, including a A/V display of a current speaker i.e., the “main virtual event selection”; see also Figs. 5-6, [0157, 0219, 0222-0223, 0042-0043], which describe multiple facilitators, each of which can have an interface providing A/V display of a current speaker).

 	Regarding claim 11, Anderson teaches the invention as claimed in claim 10.  Anderson also teaches wherein the donation webpage selection configures the participant GUI to display a primary window having a plurality of donation selections for making a contribution related to the interactive virtual event and a secondary window displaying the primary A/V stream; and a secondary window for chat (parent claim 9 recites the donation web page selection as an option in a Markush group; thus, the limitations of this claim are not required.)

 	Regarding claim 12, Anderson teaches the invention as claimed in claim 11.  Anderson also teaches wherein the plurality of donation selections include at least two of:
 	a one-time donation;
 	a recurring donation; and
 	a preselection amount (parent claim 9 recites the donation web page selection as an option in a Markush group; thus, the limitations of this claim are not required.)

 	Regarding claim 13, Anderson teaches the invention as claimed in claim 10. Anderson also teaches wherein the virtual photo booth selection configures the participant GUI for inviting one or more participants of the plurality of participants to capture a group photo (parent claim 9 recites the virtual photo booth selection as an option in a Markush group; thus, the limitations of this claim are not required.)

 	Regarding claim 14, Anderson teaches the invention as claimed in claim 13.  Anderson also teaches wherein the virtual photo booth selection further configures the participant GUI for selecting a group background for the group photo from a plurality of backgrounds (parent claim 9 recites the virtual photo booth selection as an option in a Markush group; thus, the limitations of this claim are not required.)

 	Regarding claim 15, Anderson teaches the invention as claimed in claim 10.  Anderson also teaches wherein the virtual lounge selection configures the participant GUI for selecting a plurality of virtual lounge options including a plurality of virtual meeting rooms ([0219, 0222-0223, 0042-0043], there  may be multiple facilitators; [0219, 0222-0223], each facilitator can select among various subgroups or groups i.e., “virtual lounge selection”; see also [0061]).

 	Regarding claim 16, Anderson teaches the invention as claimed in claim 15.  Anderson also teaches wherein each room of the plurality of virtual meetings rooms is specific to a unique topic (Fig. 10, [0214-0216, 0224-0225, 0061, 0065, 0072], describes a conference divided into multiple groups, each with a unique set of participants; thus, each group can be considered to be specific to a topic e.g., the topic can be an interaction between the corresponding unique set of participants e.g., as seen in Fig. 10.)

 	Regarding claim 17, Anderson teaches the invention as claimed in claim 16.  Anderson also teaches wherein each unique topic is related to a theme of the interactive virtual event (Fig. 10, [0214-0216, 0224-0225, 0061, 0065, 0072] describes a conference divided into multiple groups; each group is related to a topic/theme e.g., the theme of having a virtual gathering between a particular set of participants.)

 	Regarding claim 18, Anderson teaches the invention as claimed in claim 15.  Anderson also teaches wherein the virtual lounge selection further configures the participant GUI for A/V communication with one or more participants of the plurality of participants having previously selected the virtual lounge option ([0223], there may be multiple facilitators moving between rooms/groups; [0223-0224], a facilitator may select a subgroup room to join, then speak or take the floor of a group; this means that that the interface of participants in the group will be configured to display A/V views of the facilitator who does this e.g., see Fig. 7, [0203-0204, 0028, 0032, 0047].)

 	Regarding claim 19, the claim corresponds to claim 1 and is rejected for the same reasons.  Anderson also teaches a server for providing for providing an interactive virtual event to a plurality of participants (Fig. 1, [0125, 0130, 0137, ] describes a server that manages connections and communications between devices and provides code to the devices for performing the operations of the invention), the server comprising:
 	a memory (it is inherent that the above server would have memory); and
 	at least one processor configured to perform the method of claim 1 (it is inherent that the above server would have a processor).  

 	Regarding claim 20, the claim corresponds to claim 1 and is rejected for the same reasons.  Anderson also teaches a non-transitory computer readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors of a server are adapted to cause the server to perform a method of providing an interactive virtual event to a plurality of participants (Fig. 1, [0125, 0130, 0137, ] describes a server that manages connections and communications between devices and provides code to the devices for performing the operations of the invention; it is inherent that the server includes memory with instructions that are implemented by a processor).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Bader-Natal (US 9,961,119).
 	
 	Bader-Natal was cited in an IDS filed 12/6/2021.

 	Regarding claim 3, Anderson teaches the invention as claimed in claim 2.  Anderson also teaches wherein the first production control GUI is further configured to facilitate the first event coordinator in:
 	selecting first supplemental content associated with the first participant A/V data to be provided to the first plurality of participant client devices ([0449], a facilitator can use their interface to present documents; the documents are then displayed to all associated participants); and
 	selecting second supplemental content associated with the second participant A/V data to be provided to the first plurality of participant client devices ([0449], a facilitator can use their interface to present documents; the documents are then displayed to all associated participants).
 	However, Anderson does not expressly disclose the first supplemental content to be provided simultaneously with the first participant A/V data; the second supplemental content to be provided simultaneously with the second participant A/V data.
 	In the same field of endeavor, teaches the first supplemental content to be provided simultaneously with the first participant A/V data; the second supplemental content to be provided simultaneously with the second participant A/V data (Fig. 8, col. 12, lines 10-33, materials for a presentation can be displayed simultaneously with video of the speaker).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the first supplemental content to be provided simultaneously with the first participant A/V data; the second supplemental content to be provided simultaneously with the second participant A/V data as suggested in Bader-Natal because Anderson and Bader-Natal pertain to analogous fields of technology.  Both Anderson and Bader-Natal pertain to a videoconferencing system in which participants can make presentations to others.  In Anderson, a facilitator can also cause materials to be presented to others for display e.g., see Anderson [0449].  In Bader-Natal, presentation materials can be displayed simultaneously with video of a presenter/speaker.  It would be desirable to incorporate this feature into Anderson so that a presenter could integrate materials into their presentation e.g., see Bader-Natal [0449].  

 	Regarding claim 4, the combination of Anderson and Bader-Natal teaches the invention as claimed in claim 3.  The combination of Anderson and Bader-Natal also teaches wherein:
 	the first supplemental content is at least one of an overlay, a slideshow, and a prerecorded video (Anderson [0449], the presented documents can be in the form of a slide show); and
 	the second supplemental content is at least one of an overlay, a slideshow, and a prerecorded video (Anderson [0449], the presented documents can be in the form of a slide show).

 	Regarding claim 6, the combination of Anderson and Bader-Natal teaches the invention as claimed in claim 3.  The combination of Anderson and Bader-Natal also teaches 
 	providing a second production control GUI and the second production control GUI is configured to facilitate a second event coordinator (Anderson [0042-0043], a facilitator may transfer control to another facilitator; or there may be multiple facilitators who can control taking the floor in the conference i.e., the “second production control GUI” and “second event coordinator”) in:
 	providing two-way communication between the second event coordinator and the second participant using the second participant client device (Anderson [0178], the facilitator can receive input from a participant device (i.e., the raising of a hand) on their interface, and then the facilitator can select that participant device to give them the floor i.e., two-way communication; facilitators and participants can communicate in other ways as well e.g., see Anderson Fig. 5, [0157-0158, 0178, 0181]);
 	prequalifying the second participant A/V data including determining the video quality level and the audio quality level of the second participant A/V data (Anderson [0200-0201, 0162], if a facilitator or attendee has an interface that generates audio and video for a user who has the floor, it is inherent that the video quality and audio quality is determined and pre-qualified i.e., for whatever video or audio quality there is, the system has inherently taken steps before display that predetermine, pre-enable or prequalify that level of A/V quality; see also Anderson [0162], which notes that the facilitator interface/system can determine and indicate the quality or existence of audio or video capability of any other user); 
 	initiating transmission of the second participant A/V data to the first plurality of participant client devices (Anderson [0178-0179], a facilitator can use their interface to grant the floor to another user, which causes the user’s video to be sent to all devices, as noted in Anderson [0058]; [0178, 0200-0201], the facilitator may also retake the floor at any time i.e., terminate their transmission);
 	terminating transmission of the first participant A/V data to the first plurality of participant client devices (Anderson [0178-0179], a facilitator can use their interface to grant the floor to another user, which causes the user’s video to be sent to all devices, as noted in Anderson [0058]; Anderson [0178, 0200-0201], the facilitator may also retake the floor at any time i.e., terminate their transmission);
 	selecting the first supplemental content associated with the first participant A/V data to be provided to the first plurality of participant client devices simultaneously with the first participant A/V data (Anderson [0449], a facilitator can use their interface to present documents; the documents are then displayed to all associated participants; Bader-Natal Fig. 8, col. 12, lines 10-33, materials for a presentation can be displayed simultaneously with video of the speaker) and
 	selecting the second supplemental content associated with the second participant A/V data to be provided to the first plurality of participant client devices simultaneously with the first participant A/V data (Anderson [0449], a facilitator can use their interface to present documents; the documents are then displayed to all associated participants; Bader-Natal Fig. 8, col. 12, lines 10-33, materials for a presentation can be displayed simultaneously with video of the speaker).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Bader-Natal, as applied in claim 3, and further in view of Powell (US 2019/0007467).  
 	
 	Powell was cited in an IDS filed 12/6/2021.

 	Regarding claim 5, the combination of Anderson and Bader-Natal teaches the invention as claimed in claim 3.  However, the combination of Anderson and Bader-Natal does not expressly disclose the first supplemental content is selected from a first supplemental content list associated with the first participant A/V data and the first supplemental content list is displayed on the first production control GUI; and the second supplemental content is selected from a second supplemental content list associated with the second participant A/V data and the second supplemental content list is displayed on the first production control GUI.
 	In the same field of endeavor, Powell teaches wherein: 
 	the first supplemental content is selected from a first supplemental content list associated with the first participant A/V data and the first supplemental content list is displayed on the first production control GUI (Powell [0012] notes that it is known for a user interface to facilitate selecting materials to share in a conference e.g., by selecting materials from a listing of available materials); and
 	the second supplemental content is selected from a second supplemental content list associated with the second participant A/V data and the second supplemental content list is displayed on the first production control GUI (Powell [0012] notes that it is known for a user interface to facilitate selecting materials to share in a conference e.g., by selecting materials from a listing of available materials).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the first supplemental content is selected from a first supplemental content list associated with the first participant A/V data and the first supplemental content list is displayed on the first production control GUI; and the second supplemental content is selected from a second supplemental content list associated with the second participant A/V data and the second supplemental content list is displayed on the first production control GUI as suggested in Powell into Anderson and Bader-Natal because Anderson and Powell pertain to analogous fields of technology.  Anderson and Powell relate to sharing materials to be presented in a virtual conference e.g., see Anderson [0449].  In Powell, a user can select a material to be presented from a listing.  It would be desirable to incorporate this feature into Anderson to enable a user to select from multiple available presentation materials e.g., see Powell [0012].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Yerli (US 11,012,482) teaches a conference system with multiple client devices streaming data to one another e.g., see Yerli Fig. 6, Abstract.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143